              Case 3:20-bk-31398-SHB                    Doc 1 Filed 06/01/20 Entered 06/01/20 11:46:24                                     Desc
                                                        Main Document    Page 1 of 34
Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF TENNESSEE

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Volunteer Princess Cruises, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  956 Volunteer Landing Lane                                      1518 Graybrook Lane
                                  Knoxville, TN 37915                                             Knoxville, TN 37920
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Knox                                                            Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
               Case 3:20-bk-31398-SHB                        Doc 1 Filed 06/01/20 Entered 06/01/20 11:46:24                                         Desc
                                                             Main Document    Page 2 of 34
Debtor    Volunteer Princess Cruises, LLC                                                              Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
             Case 3:20-bk-31398-SHB                      Doc 1 Filed 06/01/20 Entered 06/01/20 11:46:24                                         Desc
                                                         Main Document    Page 3 of 34
Debtor   Volunteer Princess Cruises, LLC                                                           Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal       Yes.     Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?

                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                          95' dinner yacht that needs to be watched and made certain it maintains electric
                                                Other     power to keep sump pump working.
                                                                              956 Volunteer Landing Lane
                                             Where is the property?           Knoxville, TN, 37915-0000
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No

                                                Yes.    Insurance agency      Gallagher Insurance
                                                        Contact name          Charlene Sudholt
                                                        Phone                 314-800-2210


         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
              Case 3:20-bk-31398-SHB                    Doc 1 Filed 06/01/20 Entered 06/01/20 11:46:24                                        Desc
                                                        Main Document    Page 4 of 34
Debtor    Volunteer Princess Cruises, LLC                                                          Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      June 1, 2020
                                                  MM / DD / YYYY


                             X   /s/ Beverly J. LeMasurier                                                Beverly J. LeMasurier
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Vice President




18. Signature of attorney    X   /s/ Lynn Tarpy TN                                                         Date June 1, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Lynn Tarpy TN 006017
                                 Printed name

                                 Tarpy, Cox, Fleishman & Leveille, PLLC
                                 Firm name

                                 1111 N Northshore Dr
                                 Suite N-290
                                 Knoxville, TN 37919
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (865) 588-1096                Email address      ltarpy@tcflattorneys.com

                                 TN 006017 TN
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
            Case 3:20-bk-31398-SHB                              Doc 1 Filed 06/01/20 Entered 06/01/20 11:46:24                           Desc
                                                                Main Document    Page 5 of 34




 Fill in this information to identify the case:

 Debtor name         Volunteer Princess Cruises, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF TENNESSEE

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          June 1, 2020                            X /s/ Beverly J. LeMasurier
                                                                       Signature of individual signing on behalf of debtor

                                                                       Beverly J. LeMasurier
                                                                       Printed name

                                                                       Vice President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
             Case 3:20-bk-31398-SHB                                           Doc 1 Filed 06/01/20 Entered 06/01/20 11:46:24                                                                   Desc
                                                                              Main Document    Page 6 of 34
 Fill in this information to identify the case:

 Debtor name            Volunteer Princess Cruises, LLC

 United States Bankruptcy Court for the:                       EASTERN DISTRICT OF TENNESSEE

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                300.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           704,263.87

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           704,563.87


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           788,310.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $              1,966.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$            19,698.26


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $             809,974.26




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
            Case 3:20-bk-31398-SHB                              Doc 1 Filed 06/01/20 Entered 06/01/20 11:46:24                                 Desc
                                                                Main Document    Page 7 of 34
 Fill in this information to identify the case:

 Debtor name         Volunteer Princess Cruises, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF TENNESSEE

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest
 2.        Cash on hand                                                                                                                                $200.00



 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number
                    SunTrust
           3.1.     ***7869                                                 Checking                        7869                                         $71.87




           3.2.     Mountain Commerce Bank                                  Checking                        2456                                             $0.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                        $271.87
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 3:20-bk-31398-SHB                              Doc 1 Filed 06/01/20 Entered 06/01/20 11:46:24                        Desc
                                                                Main Document    Page 8 of 34
 Debtor         Volunteer Princess Cruises, LLC                                                  Case number (If known)
                Name




 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last           Net book value of      Valuation method used   Current value of
                                                      physical inventory         debtor's interest      for current value       debtor's interest
                                                                                 (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           Liquor and alcohol
           inventory                                                                           $0.00                                        Unknown


           Linens, dishes,
           glassware, flatware,
           pots, and pans, chafing
           pans, kitchen supplies
           Service for 150 people
           2 tv's mounted on walls
           Christmas decorations                                                               $0.00                                        $3,000.00




 23.       Total of Part 5.                                                                                                             $3,000.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                        Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 3:20-bk-31398-SHB                              Doc 1 Filed 06/01/20 Entered 06/01/20 11:46:24                      Desc
                                                                Main Document    Page 9 of 34
 Debtor         Volunteer Princess Cruises, LLC                                               Case number (If known)
                Name

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used    Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value        debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels
           48.1. 2007 Skipperliner 95'dinner yacht with
                     galley, bar, and pilot house
                     Coast Guard Number 1182731                                             $0.00                                      $700,000.00



 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)

 51.       Total of Part 8.                                                                                                        $700,000.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of      Valuation method used   Current value of
           property                                       extent of           debtor's interest      for current value       debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 3:20-bk-31398-SHB                             Doc 1 Filed 06/01/20 Entered 06/01/20 11:46:24               Desc
                                                               Main Document   Page 10 of 34
 Debtor         Volunteer Princess Cruises, LLC                                              Case number (If known)
                Name

            55.1.
                     Misc. office furniture,
                     one computer                                                           $0.00                                   $300.00




 56.        Total of Part 9.                                                                                                     $300.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                      Current value of
                                                                                                                      debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

            State of Tennessee refund                                                          Tax year                             $172.00



            Dept of Revenue refund for liquor tax                                              Tax year                             $820.00



 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                         page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
            Case 3:20-bk-31398-SHB                             Doc 1 Filed 06/01/20 Entered 06/01/20 11:46:24         Desc
                                                               Main Document   Page 11 of 34
 Debtor         Volunteer Princess Cruises, LLC                                              Case number (If known)
                Name


 78.       Total of Part 11.                                                                                              $992.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                  page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
             Case 3:20-bk-31398-SHB                                 Doc 1 Filed 06/01/20 Entered 06/01/20 11:46:24                                                  Desc
                                                                    Main Document   Page 12 of 34
 Debtor          Volunteer Princess Cruises, LLC                                                                     Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                 $271.87

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                 $3,000.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $700,000.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                               $300.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                       $992.00

 91. Total. Add lines 80 through 90 for each column                                                            $704,263.87           + 91b.                      $300.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                    $704,563.87




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                            page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
            Case 3:20-bk-31398-SHB                             Doc 1 Filed 06/01/20 Entered 06/01/20 11:46:24                                         Desc
                                                               Main Document   Page 13 of 34
 Fill in this information to identify the case:

 Debtor name         Volunteer Princess Cruises, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF TENNESSEE

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Areawide Development                           Describe debtor's property that is subject to a lien                 $300,000.00               $700,000.00
       Creditor's Name                                2007 Skipperliner 95'dinner yacht with galley,
                                                      bar, and pilot house
       216 Corporate Way                              Coast Guard Number 1182731
       Alcoa, TN 37701
       Creditor's mailing address                     Describe the lien
                                                      Lien on boat
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2008                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       1. Verve Credit Union
       2. Areawide Development

 2.2   Verve Credit Union                             Describe debtor's property that is subject to a lien                 $488,310.00               $700,000.00
       Creditor's Name                                2007 Skipperliner 95'dinner yacht with galley,
                                                      bar, and pilot house
       P.O. Box 3046                                  Coast Guard Number 1182731
       Oshkosh, WI 54903
       Creditor's mailing address                     Describe the lien
                                                      Lien on boat
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2008                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       9680
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply


Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 3:20-bk-31398-SHB                             Doc 1 Filed 06/01/20 Entered 06/01/20 11:46:24                                       Desc
                                                               Main Document   Page 14 of 34
 Debtor       Volunteer Princess Cruises, LLC                                                   Case number (if known)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       Specified on line 2.1

 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.          $788,310.00

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
             Case 3:20-bk-31398-SHB                            Doc 1 Filed 06/01/20 Entered 06/01/20 11:46:24                                           Desc
                                                               Main Document   Page 15 of 34
 Fill in this information to identify the case:

 Debtor name         Volunteer Princess Cruises, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF TENNESSEE

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $0.00      $0.00
           City of Knoxville                                         Check all that apply.
           City-County Building                                         Contingent
           400 Main Avenue                                              Unliquidated
           Attn: Tax Dept.                                              Disputed
           Knoxville, TN 37902
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Notice purposes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $0.00      $0.00
           Internal Revenue Service                                  Check all that apply.
           Centralized Insolvency Operation                             Contingent
           P.O. Box 7346                                                Unliquidated
           Philadelphia, PA 19101-7346                                  Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Notice purposes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   24241                               Best Case Bankruptcy
            Case 3:20-bk-31398-SHB                             Doc 1 Filed 06/01/20 Entered 06/01/20 11:46:24                                                        Desc
                                                               Main Document   Page 16 of 34
 Debtor       Volunteer Princess Cruises, LLC                                                                 Case number (if known)
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                          $0.00     $0.00
           Knox County Trustee                                       Check all that apply.
           PO Box 70                                                    Contingent
           Knoxville, TN 37901-0070                                     Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Notice purposes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.4       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $1,966.00    $0.00
           Tennessee Department of Revenue                           Check all that apply.
           Tennessee Attorney General's                                 Contingent
           Office                                                       Unliquidated
           Bankruptcy Unit                                              Disputed
           P.O. Box 20207
           Nashville, TN 37202-0207
           Date or dates debt was incurred                           Basis for the claim:
           2019                                                      Business tax
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                      $405.91
           Alli Pepperling                                                             Contingent
                                                                                       Unliquidated
           Date(s) debt was incurred
                                                                                       Disputed
           Last 4 digits of account number
                                                                                   Basis for the claim:     Ticket purchase
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $2,000.00
           Carrie Parker                                                               Contingent
           11341 Shady Slope Way                                                       Unliquidated
           Knoxville, TN 37932                                                         Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Ticket purchase
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $1,756.00
           Cystic Fibrosis Foundation
           Attn: Ashley Summers                                                        Contingent
           5401 Kingston Pike                                                          Unliquidated
           Suite 230                                                                   Disputed
           Knoxville, TN 37919
                                                                                   Basis for the claim:     Ticket purchase
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 2 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
            Case 3:20-bk-31398-SHB                             Doc 1 Filed 06/01/20 Entered 06/01/20 11:46:24                                      Desc
                                                               Main Document   Page 17 of 34
 Debtor       Volunteer Princess Cruises, LLC                                                         Case number (if known)
              Name

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Destination Travel                                                    Contingent
          25975 Detroit Rd.                                                     Unliquidated
          Westlake, OH 44145
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Marketing
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Elavon                                                                Contingent
          Merchant Services                                                     Unliquidated
          PO Box 9599
                                                                                Disputed
          Knoxville, TN 37940-0599
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card refunds
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Fare Harbor                                                           Contingent
          1515 Cleveland Place                                                  Unliquidated
          Ste 400                                                               Disputed
          Denver, CO 80202
                                                                             Basis for the claim:    Notice purposes
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $946.00
          Gallaher & Associates                                                 Contingent
          12444 Powerscourt Dr                                                  Unliquidated
          Suite 500                                                             Disputed
          Saint Louis, MO 63131
                                                                             Basis for the claim:    premium for insurance due June 15th
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,000.00
          Jenna Bale                                                            Contingent
          1412 Taylor Road                                                      Unliquidated
          Knoxville, TN 37920                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Ticket purchase
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $154.25
          Jennifer Webster                                                      Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Ticket purchase
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $74.55
          Jessica Roselli                                                       Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Ticket purchase
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 3:20-bk-31398-SHB                             Doc 1 Filed 06/01/20 Entered 06/01/20 11:46:24                                             Desc
                                                               Main Document   Page 18 of 34
 Debtor       Volunteer Princess Cruises, LLC                                                         Case number (if known)
              Name

 3.11      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $2,000.00
           Kris King                                                            Contingent
           1534 Rippling Waters Circle                                          Unliquidated
           Sevierville, TN 37876                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Ticket purchase
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes

 3.12      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $74.55
           Megan McCloud                                                        Contingent
                                                                                Unliquidated
           Date(s) debt was incurred                                            Disputed
           Last 4 digits of account number                                   Basis for the claim:    Ticket purchase
                                                                             Is the claim subject to offset?         No     Yes

 3.13      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $5,287.00
           Mountain Commerce Bank                                               Contingent
           Post Office Box 6047                                                 Unliquidated
           Johnson City, TN 37602                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    3 credit cards
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes

 3.14      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $5,000.00
           Volunteer Marina                                                     Contingent
           956 Volunteer Landing Lane                                           Unliquidated
           Knoxville, TN 37915                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Rent for boat dock
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes

 3.15      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                Unknown
           Wedding Pro.com                                                      Contingent
           2 Wisconsin Circle                                                   Unliquidated
           3rd Floor                                                            Disputed
           Chevy Chase, MD 20815
                                                                             Basis for the claim:    Contract for services
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?         No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       Kenny Saffles
           Asst. U.S. Attorney                                                                        Line     2.2
           Suite 211
                                                                                                             Not listed. Explain
           800 Market Street
           Knoxville, TN 37902


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                        1,966.00
 5b. Total claims from Part 2                                                                            5b.    +     $                       19,698.26

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 4 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
            Case 3:20-bk-31398-SHB                             Doc 1 Filed 06/01/20 Entered 06/01/20 11:46:24                          Desc
                                                               Main Document   Page 19 of 34
 Debtor       Volunteer Princess Cruises, LLC                                                     Case number (if known)
              Name


 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.     $              21,664.26




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                               Page 5 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 3:20-bk-31398-SHB                             Doc 1 Filed 06/01/20 Entered 06/01/20 11:46:24                               Desc
                                                               Main Document   Page 20 of 34
 Fill in this information to identify the case:

 Debtor name         Volunteer Princess Cruises, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF TENNESSEE

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1.        State what the contract or                   Lease for boat
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Six years
                                                                                     LeMasurier Family Trust, LLC
             List the contract number of any                                         1518 Greybrook Lane
                   government contract                                               Knoxville, TN 37920


 2.2.        State what the contract or                   Boat dock and office
             lease is for and the nature of               lease
             the debtor's interest

                  State the term remaining
                                                                                     Volunteer Marina
             List the contract number of any                                         956 Volunteer Landing Lane
                   government contract                                               Knoxville, TN 37915




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
            Case 3:20-bk-31398-SHB                             Doc 1 Filed 06/01/20 Entered 06/01/20 11:46:24                           Desc
                                                               Main Document   Page 21 of 34
 Fill in this information to identify the case:

 Debtor name         Volunteer Princess Cruises, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF TENNESSEE

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Chris LeMasurier                  1805 Mahogany Wood Trail                          Destination Travel                 D
                                               Knoxville, TN 37920                                                                  E/F       3.4
                                                                                                                                    G




    2.2      Lemasurier                        1518 Graybrook Lane                               Verve Credit Union                 D   2.2
             Family Trust,                     Knoxville, TN 37920                                                                  E/F
             LLC
                                                                                                                                    G




    2.3      LeMasurier                        1518 Graybrook Lane                               Areawide                           D   2.1
             Family Trust,                     Knoxville, TN 37920                               Development                        E/F
             LLC
                                                                                                                                    G




    2.4      Walter & Beverly                  1518 Graybrook                                    Mountain Commerce                  D
             LeMasurier                        Knoxville, TN 37920                               Bank                               E/F       3.13
                                                                                                                                    G




Official Form 206H                                                        Schedule H: Your Codebtors                                          Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 3:20-bk-31398-SHB                             Doc 1 Filed 06/01/20 Entered 06/01/20 11:46:24                                      Desc
                                                               Main Document   Page 22 of 34


 Fill in this information to identify the case:

 Debtor name         Volunteer Princess Cruises, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF TENNESSEE

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                                 $61,181.00
       From 1/01/2020 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                               $524,107.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other


       For year before that:                                                                       Operating a business                               $467,162.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 3:20-bk-31398-SHB                           Doc 1 Filed 06/01/20 Entered 06/01/20 11:46:24                                           Desc
                                                               Main Document   Page 23 of 34
 Debtor       Volunteer Princess Cruises, LLC                                                           Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               Internal Revenue Service                                    April 2020                       $28,285.58                Secured debt
               Centralized Insolvency Operation                                                                                       Unsecured loan repayments
               P.O. Box 7346                                                                                                          Suppliers or vendors
               Philadelphia, PA 19101-7346                                                                                            Services
                                                                                                                                      Other 941 taxes



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                  Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                 Status of case
               Case number                                                                  address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 3:20-bk-31398-SHB                             Doc 1 Filed 06/01/20 Entered 06/01/20 11:46:24                                Desc
                                                               Main Document   Page 24 of 34
 Debtor        Volunteer Princess Cruises, LLC                                                              Case number (if known)



                Recipient's name and address                     Description of the gifts or contributions                  Dates given                  Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss   Value of property
       how the loss occurred                                                                                                                             lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates         Total amount or
                 the transfer?                                                                                                                        value
                 Address
       11.1.     Tarpy, Cox, Fleishman &
                 Leveille, PLLC
                 1111 N Northshore Dr
                 Suite N-290
                 Knoxville, TN 37919                                 Attorney Fees                                             March 2020          $3,265.00

                 Email or website address
                 ltarpy@tcflattorneys.com

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                   Dates transfers     Total amount or
                                                                                                                         were made                    value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                           Description of property transferred or                     Date transfer    Total amount or
                Address                                          payments received or debts paid in exchange                was made                  value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
            Case 3:20-bk-31398-SHB                             Doc 1 Filed 06/01/20 Entered 06/01/20 11:46:24                                    Desc
                                                               Main Document   Page 25 of 34
 Debtor      Volunteer Princess Cruises, LLC                                                            Case number (if known)




           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 3:20-bk-31398-SHB                             Doc 1 Filed 06/01/20 Entered 06/01/20 11:46:24                                           Desc
                                                               Main Document   Page 26 of 34
 Debtor      Volunteer Princess Cruises, LLC                                                            Case number (if known)




          None

       Facility name and address                                     Names of anyone with                 Description of the contents                   Do you still
                                                                     access to it                                                                       have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                           page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 3:20-bk-31398-SHB                             Doc 1 Filed 06/01/20 Entered 06/01/20 11:46:24                                    Desc
                                                               Main Document   Page 27 of 34
 Debtor      Volunteer Princess Cruises, LLC                                                            Case number (if known)



26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26a.1.       Walter LeMasurier                                                                                                    2006 - March 1,
                    1518 Greybrook Lane                                                                                                  2020
                    Knoxville, TN 37920
       26a.2.       Richard Norris, CPA                                                                                                  2006 - present
                    Knoxville, TN 37902


    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Walter LeMasurier                              1518 Greybrook Lane                                 President                             47.5% interest
                                                      Knoxville, TN 37920

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Beverly LeMasurier                             1518 Greybrook Lane                                 Vice President                        47.5% interest
                                                      Knoxville, TN 37920

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Christopher LeMasurier                         1806 Mahogany Lane                                  Secretary                             5% interest
                                                      Knoxville, TN 37920



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 3:20-bk-31398-SHB                             Doc 1 Filed 06/01/20 Entered 06/01/20 11:46:24                                   Desc
                                                               Main Document   Page 28 of 34
 Debtor      Volunteer Princess Cruises, LLC                                                            Case number (if known)




            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1 Christopher LeMasurier                                                                                       May 1, 2019 -
       .    1806 Mahogany Wood Trail                                                                                     March 31,
               Knoxville, TN 37920                               $35,477.50                                              2020              Wages

               Relationship to debtor
               5% interest


       30.2 Nikki LeMasurier                                                                                             May 1, 2019 -
       .    1806 Mahogany Way Trail                                                                                      March 31,
               Knoxville, TN 37920                               $21,157.00                                              2020              Wages

               Relationship to debtor
               Wife of shareholder


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 3:20-bk-31398-SHB                             Doc 1 Filed 06/01/20 Entered 06/01/20 11:46:24                           Desc
                                                               Main Document   Page 29 of 34
 Debtor      Volunteer Princess Cruises, LLC                                                            Case number (if known)



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         June 1, 2020

 /s/ Beverly J. LeMasurier                                              Beverly J. LeMasurier
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Vice President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
            Case 3:20-bk-31398-SHB                             Doc 1 Filed 06/01/20 Entered 06/01/20 11:46:24             Desc
                                                               Main Document   Page 30 of 34




                                                               United States Bankruptcy Court
                                                                     Eastern District of Tennessee
 In re      Volunteer Princess Cruises, LLC                                                                Case No.
                                                                                   Debtor(s)               Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


      The above Debtor(s) hereby verifies under the penalty of perjury under the laws of the United States of
America that the attached list of creditors is true and correct to the best of his/her knowledge.




 Date:       June 1, 2020                                               /s/ Beverly J. LeMasurier
                                                                        Beverly J. LeMasurier/Vice President
                                                                        Signer/Title

 Date: June 1, 2020                                                     /s/ Lynn Tarpy TN
                                                                        Signature of Attorney
                                                                        Lynn Tarpy TN 006017
                                                                        Tarpy, Cox, Fleishman & Leveille, PLLC
                                                                        1111 N Northshore Dr
                                                                        Suite N-290
                                                                        Knoxville, TN 37919
                                                                        (865) 588-1096 Fax: (865) 588-1171




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
    Case 3:20-bk-31398-SHB   Doc 1 Filed 06/01/20 Entered 06/01/20 11:46:24   Desc
                             Main Document   Page 31 of 34

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        Lynn Tarpy TN
                        Tarpy, Cox, Fleishman & Leveille, PLLC
                        1111 N Northshore Dr
                        Suite N-290
                        Knoxville, TN 37919

                        Alli Pepperling


                        Areawide Development
                        216 Corporate Way
                        Alcoa, TN 37701

                        Carrie Parker
                        11341 Shady Slope Way
                        Knoxville, TN 37932

                        Chris LeMasurier
                        1805 Mahogany Wood Trail
                        Knoxville, TN 37920

                        City of Knoxville
                        City-County Building
                        400 Main Avenue
                        Attn: Tax Dept.
                        Knoxville, TN 37902

                        Cystic Fibrosis Foundation
                        Attn: Ashley Summers
                        5401 Kingston Pike
                        Suite 230
                        Knoxville, TN 37919

                        Destination Travel
                        25975 Detroit Rd.
                        Westlake, OH 44145

                        Elavon
                        Merchant Services
                        PO Box 9599
                        Knoxville, TN 37940-0599

                        Fare Harbor
                        1515 Cleveland Place
                        Ste 400
                        Denver, CO 80202

                        Gallaher & Associates
                        12444 Powerscourt Dr
                        Suite 500
                        Saint Louis, MO 63131
Case 3:20-bk-31398-SHB   Doc 1 Filed 06/01/20 Entered 06/01/20 11:46:24   Desc
                         Main Document   Page 32 of 34


                    Internal Revenue Service
                    Centralized Insolvency Operation
                    P.O. Box 7346
                    Philadelphia, PA 19101-7346

                    Jenna Bale
                    1412 Taylor Road
                    Knoxville, TN 37920

                    Jennifer Webster


                    Jessica Roselli


                    Kenny Saffles
                    Asst. U.S. Attorney
                    Suite 211
                    800 Market Street
                    Knoxville, TN 37902

                    Knox County Trustee
                    PO Box 70
                    Knoxville, TN 37901-0070

                    Kris King
                    1534 Rippling Waters Circle
                    Sevierville, TN 37876

                    LeMasurier Family Trust, LLC
                    1518 Greybrook Lane
                    Knoxville, TN 37920

                    Lemasurier Family Trust, LLC
                    1518 Graybrook Lane
                    Knoxville, TN 37920

                    Megan McCloud


                    Mountain Commerce Bank
                    Post Office Box 6047
                    Johnson City, TN 37602

                    Tennessee Department of Revenue
                    Tennessee Attorney General's Office
                    Bankruptcy Unit
                    P.O. Box 20207
                    Nashville, TN 37202-0207

                    Verve Credit Union
                    P.O. Box 3046
                    Oshkosh, WI 54903
Case 3:20-bk-31398-SHB   Doc 1 Filed 06/01/20 Entered 06/01/20 11:46:24   Desc
                         Main Document   Page 33 of 34


                    Volunteer Marina
                    956 Volunteer Landing Lane
                    Knoxville, TN 37915

                    Walter & Beverly LeMasurier
                    1518 Graybrook
                    Knoxville, TN 37920

                    Wedding Pro.com
                    2 Wisconsin Circle
                    3rd Floor
                    Chevy Chase, MD 20815
            Case 3:20-bk-31398-SHB                             Doc 1 Filed 06/01/20 Entered 06/01/20 11:46:24            Desc
                                                               Main Document   Page 34 of 34



                                                               United States Bankruptcy Court
                                                                     Eastern District of Tennessee
 In re      Volunteer Princess Cruises, LLC                                                               Case No.
                                                                                  Debtor(s)               Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Volunteer Princess Cruises, LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 June 1, 2020                                                         /s/ Lynn Tarpy TN
 Date                                                                 Lynn Tarpy TN 006017
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for Volunteer Princess Cruises, LLC
                                                                      Tarpy, Cox, Fleishman & Leveille, PLLC
                                                                      1111 N Northshore Dr
                                                                      Suite N-290
                                                                      Knoxville, TN 37919
                                                                      (865) 588-1096 Fax:(865) 588-1171
                                                                      ltarpy@tcflattorneys.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
